Citation Nr: 1211796	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-13 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the left knee status-post partial lateral meniscectomy, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1978 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2009 rating decision, the RO increased the rating for the Veteran's service-connected degenerative joint disease of the left knee from 10 percent to 20 percent effective December 14, 2006, the date of the claim for increase.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In May 2009, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the symptomatology associated with degenerative joint disease of his left knee status-post partial lateral meniscectomy presents a greater degree of impairment than reflected by the 20 percent evaluation currently assigned.  

The Veteran's representative contended in the March 2012 written brief presentation that the Veteran needed a contemporaneous examination of the disability on appeal.  The Board does observe that the Veteran was afforded VA examinations for his left knee disability in February and November 2007 and in June 2009.  As such, it has been more than 2 years since he was last examined in connection with his claim for an increased evaluation and there is some indication that his left knee disability has worsened since the June 2009 examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).  Therefore, the Board finds that the Veteran should be afforded an additional VA examination for the purpose of ascertaining the current severity and manifestations of his service-connected left knee disability.

As this case is already being remanded for additional development, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a left knee disability since December 2005.  The appellant's assistance in identifying and obtaining records should be requested as needed.  

Appropriate efforts must be made to obtain all available records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected left knee disability.  The entire claims file, to include any additional treatment records obtained as a result of this remand, must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The examiner should describe all symptomatology related to the Veteran's left knee disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the left knee.  The examiner should specify at what degree in motion pain begins.  The examiner must also specifically address whether the Veteran's left knee shows instability or whether there is recurrent subluxation.  Finally, the examiner should describe any functional loss pertaining to the left knee due to pain or weakness, and document all objective evidence of those symptoms.  The examiner should also indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

3.  After completion of the above and any additional development deemed necessary, readjudicate the claim on appeal with consideration of all applicable laws and regulations.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


